—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (M. Garson, J.), dated March 10, 1999, as denied her motion for leave to enter judgment in her favor on the issue of liability upon the defendant’s default in appearing or answering, and granted the defendant’s cross motion to compel her to accept an answer.
Ordered that the order is reversed insofar as appealed from, as a matter of discretion, with costs, the motion is granted, and the cross motion is denied.
The Supreme Court improvidently exercised its discretion in denying the plaintiff’s motion for leave to enter judgment in her favor on the issue of liability upon the defendant’s default in appearing or answering and in granting the cross motion compelling her to accept the defendant’s answer. The defendant failed to demonstrate either a reasonable excuse for the delay in serving her answer or a meritorious defense (see, Gurreri v Village of Briarcliff Manor, 249 AD2d 508; Pumarejo-Garcia v McDonough, 242 AD2d 374). O’Brien, J. P., Ritter, Sullivan and Smith, JJ., concur.